Title: Thomas Jefferson to David Michie, 27 June 1812
From: Jefferson, Thomas
To: Michie, David


          Sir, Monticello June 27h ’12 
          The commencement of harvest and close occupation of every one in it will, I am afraid render it difficult to precure the attendance of a Jury of 12 freeholders and of the magistrates for the process of forcible entry which I mentioned to you; And this difficulty may perhaps postpone that process till the harvest is over. In the mean time as we have agreed to submit the title to arbitration and to prepare every thing for it in a friendly way and particularly to take the depositions by mutual consent, I have to request you to consent to the taking the deposition of James Lewis one of the trustees who is now in our neighbourhood but being a resident of Kentucky proposes to set out for that state in a few days. I am anxious that we should obtain all the light in the case which his knowledge of it can afford. and therefore hope you will name a day of the next week, the earlier the better for taking his deposition either at Charlottesville, Milton or this place as you may chuse, and that you will be so good as to send me by the bearer your consent in writing and naming time & place.
          Accept my good wishes & respectsTho Jefferson
        